[Cite as Dayton Bar Assn. v. Hunt, 127 Ohio St.3d 390, 2010-Ohio-6148.]




                        DAYTON BAR ASSOCIATION v. HUNT.
   [Cite as Dayton Bar Assn. v. Hunt, 127 Ohio St.3d 390, 2010-Ohio-6148.]
Attorneys at law — Misconduct — Failure to act with reasonable diligence and
        promptness in representing a client — Failure to keep the client
        reasonably informed — Failure to cooperate in investigation of
        misconduct — Six-month suspension.
           (No. 2010-1459 — Submitted September 28, 2010 — Decided
                                  December 21, 2010.)
    ON CERTIFIED REPORT by the Board of Commissioners on Grievances and
                    Discipline of the Supreme Court, No. 09-065.
                                 __________________
        Per Curiam.
        {¶ 1} Respondent, Kevin M. Hunt of Dayton, Ohio, Attorney
Registration No. 0073405, was admitted to the practice of law in Ohio in 2001.
The Board of Commissioners on Grievances and Discipline concluded that
respondent engaged in professional misconduct and recommends that he be
suspended from the practice of law for six months and that the cost of these
proceedings be taxed to him.
        {¶ 2} We agree that respondent committed professional misconduct as
found by the board and adopt its recommended sanction.
                                      Background
        {¶ 3} On August 14, 2009, relator, Dayton Bar Association, filed a three-
count complaint against respondent, alleging two violations of the Rules of
Professional Conduct and a violation of the Supreme Court Rules for the
Government of the Bar stemming from respondent’s failure to manage cases for,
and communicate with, multiple clients and his refusal to cooperate with the
                            SUPREME COURT OF OHIO




related disciplinary investigation. The parties submitted the matter to a panel of
the board on the admissions made by respondent in a proposed consent to
discipline agreement, but the agreement was rejected by the panel. The panel
then proceeded to a hearing. Prior to the hearing, relator dismissed Count Two of
the complaint, and the panel then heard the evidence.
       {¶ 4} Following the hearing, the panel accepted the parties’ stipulations
regarding findings of fact and conclusions of law. However, the panel rejected
the stipulated sanction of an 18-month suspension with the possibility of
reinstatement after six months conditioned upon a favorable mental health
evaluation. Instead, the panel recommended a six-month suspension, noting that
the evidence did not establish that respondent’s conduct was the result of a
medical or psychological infirmity and that fact rendered the stipulated sanction
inappropriate. The board adopted the panel’s findings of fact, conclusions of law,
and recommended sanction and further recommended that the cost of the
proceedings be taxed to respondent. Neither respondent nor relator has objected
to the board’s recommendation.
                                   Misconduct
                                    Count One
       {¶ 5} Two clients hired respondent to represent them in a medical
negligence lawsuit. Respondent timely filed the complaint, but thereafter he
failed to obtain an expert witness, respond to discovery, or respond to separate
motions for summary judgment. As a result, the case was dismissed. Respondent
did not notify his clients that their case had been dismissed, and he also failed to
respond to their inquiries on several occasions throughout the lawsuit.
       {¶ 6} Respondent admitted to violating Prof.Cond.R. 1.3 (an attorney
shall act with reasonable diligence and promptness in representing a client) and
1.4 (an attorney shall keep the client reasonably informed about the status of the




                                         2
                               January Term, 2010




matter). We agree with the board that clear and convincing evidence supports
these findings. Thus, we adopt the recommendation of the board as to Count One.
                                   Count Three
        {¶ 7} After another client retained respondent in connection with a
divorce proceeding, respondent failed to communicate with her and filed an
answer to the complaint out of rule. The client filed a grievance against him, and
relator attempted to contact respondent to investigate the grievance. However,
respondent failed to cooperate with relator in the investigation of the grievance
and ignored relator’s repeated attempts to contact him by telephone and by
certified mail.
        {¶ 8} Respondent admitted to violating Gov.Bar. R. V(4)(G) (neglecting
or refusing to assist in the investigation of a disciplinary matter). We agree with
the board that clear and convincing evidence supports this finding. Thus, we
adopt the recommendation of the board as to Count Three.
                                    Sanction
        {¶ 9} When imposing sanctions for attorney misconduct, we consider
relevant factors, including the ethical duties that the attorney violated and
sanctions imposed in similar cases. Stark Cty. Bar Assn. v. Buttacavoli, 96 Ohio
St.3d 424, 2002-Ohio-4743, 775 N.E.2d 818, ¶ 16. In making our determination,
we also weigh evidence of the aggravating and mitigating factors listed in Section
10(B) of the Rules and Regulations Governing Procedure on Complaints and
Hearings Before the Board of Commissioners on Grievances and Discipline
(“BCGD Proc.Reg.”). Disciplinary Counsel v. Broeren, 115 Ohio St.3d 473,
2007-Ohio-5251, 875 N.E.2d 935, ¶ 21.
        {¶ 10} As aggravating factors, the board found that respondent committed
multiple offenses and failed to cooperate in the disciplinary process. BCGD
Proc.Reg. 10(B)(1)(d) and (e). In mitigation, the board found that respondent had
no prior disciplinary record. BCGD Proc.Reg. 10(B)(2)(a).



                                        3
                            SUPREME COURT OF OHIO




       {¶ 11} Neither relator nor respondent has objected to the six-month
suspension recommended by the board, and such a sanction is warranted based on
respondent’s misconduct. See, e.g., Cuyahoga Cty. Bar Assn. v. Marosan, 109
Ohio St.3d 439, 2006-Ohio-2816, 848 N.E.2d 837 (six-month suspension
appropriate for attorney’s misconduct, which included neglecting a case and
failing to cooperate in the disciplinary investigation). Thus, having reviewed the
record, weighed the aggravating and mitigating factors, and considered the
sanctions imposed for comparable conduct, we adopt the board’s findings of fact
and conclusions of law and its recommended sanction of a six-month suspension.
       {¶ 12} Accordingly, we suspend Kevin M. Hunt from the practice of law
for a period of six months. Costs are taxed to respondent.
                                                             Judgment accordingly.
       BROWN,     C.J.,   and    PFEIFER,       LUNDBERG   STRATTON,   O’CONNOR,
O’DONNELL, LANZINGER, and CUPP, JJ., concur.
                                __________________
       Andrew C. Storar, for relator.
       Thomas J. Replogle, for respondent.
                           ______________________




                                            4